Citation Nr: 1036684	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic lumbar back pain.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and A. P.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1983 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

Following the issuance of the statement of the case in May 2009, 
the Veteran submitted additional evidence and waived the right to 
have the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Whereas here the service treatment records are unavailable, VA 
has a heightened duty to develop the claim, to explain its 
findings and conclusions, and to consider the benefit-of-the-
doubt standard of proof.  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005).

The Veteran has testified and submitted statements that he 
initially injured his back in service while stationed in Germany 
and he was treated at a military hospital.  He also testified 
that his back has continued to hurt since that time and he was 
treated once more in service at the hospital in Fort Campbell, 
Kentucky.  No attempt has been made to obtain those records or 
whether the Veteran's personnel records are available.  

As the Veteran is competent to describe back pain and that he has 
continued back pain since an injury in service, a VA medical 
examination and medical opinion is needed under the duty to 
assist to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the dates 
and the military hospital where he was 
treated for a back injury while stationed 
in Germany and to identify the dates of 
treatment for back pain at the Army 
Hospital at Fort Campbell, Kentucky.  

If the Veteran provides sufficient 
information, request the identified in-
patient records from the appropriate 
federal custodian.  If the records do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Obtain the Veteran's service personnel 
records.  If the records do not exist or 
that further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

3.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the Veteran has a disability 
of the lumbar spine other than pain. 





b).  If the Veteran has a disability of 
the lumbar spine is it more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current disability is 
related to the Veteran's complaints of 
pain, which he associates with an injury 
in service. 

In formulating an opinion, the VA 
examiner is asked to consider the 
following: 

The Veteran is competent to describe 
symptoms of an injury.  After 
service, chronic back pain was first 
documented in 2008, although there 
was a 20 year history of back pain. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the injury 
the Veteran described in service, is not 
more likely than any other to cause the 
Veteran's current disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The claims folder must be made available 
to the examiner for review.




4.  After the above development is 
completed adjudicate the claim of service 
connection.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


